DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 11, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marcati et al (EP publication 1985513).
	The publication to Marcati discloses the invention as is claimed.  Marcati discloses a windshield wiper arm (8, fig. 10) comprising an adapter with a U-shaped cross-section (readily seen in figure 7).  Such cross-section includes a base with spaced apart legs extending downwardly therefrom.  A nozzle (32) for spraying washing liquid therefrom is detachably connected to the adapter through a key hole connection (33, 35 and 36).  As can be seen in figure 10, the key hole connection comprises a shaped slot (35) and well-known split protrusion (36).  The slot having an enlarged entry hole leading to a reduced neck portion and then further to a reduced hole.  As can be seen in the two illustrations in figure 10, and based on the shown assembly arrow, the protrusion 
	With respect to claim 3, the “to be snapped” language does not appear to define any particular structure not shown or suggested by Marcati.
	With respect to claim 4, the slot within the protrusion is deemed an inner hole, at least as far as defined.
	With respect to claim 7, the holes defined by slot (35) are deemed through holes, as they pass completely through the protrusion (33).
	With respect to claims 11 and 12, the upper surface of the adapter to which the nozzle is attached is deemed a lateral side, at least as far as defined, as it is transverse to the longitudinal extent of the adapter.
	With respect to claim 15, the U-shaped cross section of the adapter is mounted offset in a plane of the base relative to a longitudinal axis of the wiper arm as claimed.  Such can clearly be seen in figure 10.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marcati et al (EP publication 1985513).
	The publication to Marcati discloses all of the above recited subject matter with the exception of the nozzle made of a particular material, as plastic or metal.
	Initially, it is noted that both plastic and metal materials are extremely well-known for use in the automotive art, and in particular the windshield wiper art.  While Marcati appears silent as to the particular material for the nozzle, to select any particular well-known material for the nozzle, including as claimed, appears as an obvious design choice of materials.  Such material choice appears based more on a choice of the manufacturer than on any inventive concept.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to select a particular well-known material for the nozzle of either plastic or metal, to provide for light weight/corrosion resistance or high strength, lacking any criticality of such material choice.

Allowable Subject Matter

s 5-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







GKG
05 November 2021